Case 17-21544        Doc 25     Filed 12/10/18     Entered 12/10/18 12:32:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21544
         Ernest L Baker, IV
         Leah R Baker
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/19/2017.

         2) The plan was confirmed on 10/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/13/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $99,718.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21544        Doc 25      Filed 12/10/18    Entered 12/10/18 12:32:09                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $3,825.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $3,825.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,002.26
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $216.30
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,218.56

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured              NA       2,278.94         2,278.94           0.00       0.00
 CAVALRY SPV I LLC               Unsecured            NA       1,800.44         1,800.44           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         141.00        146.40           146.40           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured         1,087.00       1,306.15         1,306.15           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured      4,257.00       5,080.12         5,080.12           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         169.00        296.52           296.52           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         481.00        481.50           481.50           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         752.00        727.41           727.41           0.00       0.00
 LVNV FUNDING                    Unsecured      2,338.00       2,110.50         2,110.50           0.00       0.00
 NICOR GAS                       Unsecured         605.00        824.32           824.32           0.00       0.00
 OVERLAND BOND & INVESTMENT      Unsecured      3,600.00       5,363.44         5,363.44           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         127.00        331.05           331.05           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         115.00        359.87           359.87           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         213.00        460.09           460.09           0.00       0.00
 DUPAGE MEDICAL GROUP            Unsecured          56.00           NA               NA            0.00       0.00
 GROVE DENTAL ASSOC PC           Unsecured      1,488.00            NA               NA            0.00       0.00
 CHECK N GO                      Unsecured         839.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                 Unsecured         148.00           NA               NA            0.00       0.00
 CITY OF COUNTY CLUB HILLS       Unsecured         100.00           NA               NA            0.00       0.00
 CITY OF ROLLING MEADOWS         Unsecured         250.00           NA               NA            0.00       0.00
 RAJ SONI                        Unsecured      8,000.00            NA               NA            0.00       0.00
 PROGRESSIVE INSURANCE           Unsecured         289.00           NA               NA            0.00       0.00
 PLS LOAN STORE                  Unsecured      1,829.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured      1,607.00            NA               NA            0.00       0.00
 MIDWEST CREDIT                  Unsecured         878.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & CO          Unsecured      2,221.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21544       Doc 25   Filed 12/10/18    Entered 12/10/18 12:32:09                Desc        Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim         Claim        Principal        Int.
 Name                            Class   Scheduled      Asserted      Allowed         Paid           Paid
 JOHN NARMONT                Unsecured     12,036.00            NA           NA             0.00         0.00
 AFNI                        Unsecured          80.00           NA           NA             0.00         0.00
 USCB INC                    Unsecured      1,116.00            NA           NA             0.00         0.00
 T MOBILE                    Unsecured         681.00        608.77       608.77            0.00         0.00
 WOLLEMI ACQUISITIONS LLC    Secured       12,425.00     11,675.00     11,675.00       1,255.11       351.33
 WOLLEMI ACQUISITIONS LLC    Unsecured      7,975.00       9,155.96     9,155.96            0.00         0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00               $0.00                   $0.00
       Mortgage Arrearage                                $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                      $11,675.00           $1,255.11                 $351.33
       All Other Secured                                 $0.00               $0.00                   $0.00
 TOTAL SECURED:                                     $11,675.00           $1,255.11                 $351.33

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                 $0.00                $0.00
        Domestic Support Ongoing                          $0.00                 $0.00                $0.00
        All Other Priority                                $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                          $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                        $31,331.48                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                         $2,218.56
        Disbursements to Creditors                         $1,606.44

 TOTAL DISBURSEMENTS :                                                                      $3,825.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21544        Doc 25      Filed 12/10/18     Entered 12/10/18 12:32:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
